DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 6-9, 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 and their dependent thereof, are allowed because none of the prior art, either alone or in combination, anticipate or render obvious generating internally to the master device a system clock signal; receiving the system clock signal and a frame start signal at a modulator circuit internal to the master device; embedding the frame start signal into the system clock signal to produce a modulated system clock signal; distributing the modulated system clock signal to the at least one master device and the at least one slave device; receiving the distributed modulated system clock signal at the master device, wherein the at least one slave device is configured to receive the distributed modulated system clock signal; re-creating therefrom, using a demodulator circuit internal to the master device, the system clock signal and the frame start signal, wherein a demodulator circuit internal to each slave device is configured to re-create therefrom the system clock signal and the frame start signal; and using the system clock signal and the frame start signal to provide a re-created synchronized system clock signal used by a respective ADC of the master device, wherein each slave device is configured to use the system clock signal and frame start signal to provide a re-created synchronized system clock signal used by a respective ADC of the slave device, wherein the respective ADCs are configured to align respective sampling instants between the respective ADCs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648